Appellee on application for rehearing suggests in brief that this court correct the judgment of the court below by striking out $160 awarded by the court for rents pending the appeal, and that the judgment as thus corrected be affirmed.
The verdict for $80 damages for detention appears to have been rendered on an erroneous assumption, as shown in the opinion, and was apparently based upon double the rents for two months, the period rents were in default at the time the suit was brought.
As shown by the opinion, the plaintiff was entitled to recover only the actual damage, namely, $40 for the two months' rent.
In order that the litigation may be ended, if the appellee so elects the application for rehearing is granted conditionally as follows:
If the appellee shall within 30 days from this date file a remittitur of the $160 awarded for rents pending the appeal, and a further remittitur of $40 upon the award of $80 for damages, thus reducing the total amount of damages to $40 the application will be, and is hereby, granted, and the cause will stand affirmed; otherwise the application for rehearing is overruled.
Application for rehearing granted conditionally. *Page 691